 



EXHIBIT 10.7
AMENDED AND RESTATED SEVERANCE BENEFITS AGREEMENT
               This Amended and Restated Severance Benefits Agreement (this
“Agreement”) by and between                                      (“Executive”),
Leap Wireless International, Inc., a Delaware corporation (“Leap”), and Cricket
Communications, Inc., a Delaware corporation (“Cricket”) (individually, a
“Party” and collectively, the “Parties”) is made and entered into as of [Insert
Date] (the “Effective Date”). Leap and Cricket are hereinafter collectively
referred to as the “Companies.”
               WHEREAS, Leap, Cricket and Executive entered into a Severance
Benefits Agreement, dated as of                    (the “Prior Agreement”); and
               WHEREAS, Leap, Cricket and Executive desire to amend and restate
the Prior Agreement to revise the definitions of “Cause” and “Good Reason,” to
conform to the requirements of Section 409A of the Code (as defined below) and
the Treasury Regulations thereunder, or certain exemptions from Section 409A of
the Code, and to make additional revisions as set forth herein; and
               WHEREAS, Executive is an officer of Leap and Cricket, and is
presently employed by Cricket; and
               WHEREAS, Cricket desires to provide Executive with certain
severance benefits as an incentive to remain in the employ of Cricket; and
               WHEREAS, the Boards of Directors of Leap and Cricket have
determined that it is in the best interests of Leap and Cricket, respectively,
and their stockholders, to enter in this amendment and restatement of the Prior
Agreement.
               NOW, THEREFORE, in consideration of the promises and mutual
covenants contained herein and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged by each Party
hereto, the Parties hereby agree as follows:
          1. Term of Agreement. This Agreement shall commence on the Effective
Date and shall continue in effect through December 31, 2008; provided, however,
that commencing on December 31, 2008 and on each December 31 thereafter, the
term of this Agreement shall be automatically extended for one additional year
unless, not later than the immediately preceding January 1, Leap or Cricket
shall have given notice to Executive that the term of this Agreement shall not
be further extended. [Revise 2008 dates for agreements entered into after
December 31, 2008].

 



--------------------------------------------------------------------------------



 



          2. Severance Benefits.
          a. Severance Benefits. In the event of the Involuntary Termination (as
defined below) of Executive during the term of this Agreement, Executive shall
be entitled to the following:
               (i) Cricket shall pay promptly to Executive, following the date
of the Involuntary Termination, Executive’s accrued, unpaid base salary through
the date of the Involuntary Termination, and Leap and Cricket, as applicable,
shall pay all other amounts to which Executive is then entitled under any
compensation or benefit plan of Leap and Cricket in accordance with the terms
and conditions of such plans.
               (ii) Cricket shall pay to Executive, following the date of the
Involuntary Termination and in accordance with Section 2(i), a lump sum
severance benefit in cash (the “Severance Payment”) in the amount set forth on
Attachment A hereto.
               (iii) To the extent Executive elects continuation health care
coverage for Executive and his or her eligible dependents under Section 4980B(f)
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”)
and Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA Coverage”), Executive shall not be required to pay premiums for
such COBRA Coverage for the time period set forth on Attachment A hereto,
commencing on the date of Involuntary Termination (or, if earlier, until
Executive is eligible for comparable coverage with a subsequent employer).

  b.   Cause. For purposes of this Section 2, “Cause” shall mean any one or more
of the following occurrences:

               (i) Executive’s material breach of any provision of the Employee
Confidentiality and Invention Assignment Agreement or any other agreement
between Executive and Cricket (or any parent or subsidiary of Cricket or any
successor thereof), after a written notice from Cricket is delivered to
Executive describing Executive’s breach and Executive is afforded a period of at
least thirty (30) days to correct the breach and fails to do so within such
period;
               (ii) Executive’s conviction by, or entry of a plea of guilty or
nolo contendere in, a court of competent and final jurisdiction for (a) any
felony, or (b) other illegal conduct (other than minor traffic violations) that
is likely to inflict or has inflicted material injury on the business of Cricket
(or any parent or subsidiary of Cricket or any successor thereof);
               (iii) Executive’s commission of an act of fraud, embezzlement or
dishonesty, whether prior to or subsequent to the date hereof upon Cricket (or
any parent or subsidiary of Cricket or any successor thereof);

2



--------------------------------------------------------------------------------



 



               (iv) Executive’s willful neglect of or willful failure to
substantially perform (A) Executive’s duties with Cricket (or any parent or
subsidiary of Cricket or any successor thereof) or (B) the lawful and reasonable
directions of the Board of Directors of Cricket (or any parent or subsidiary of
Cricket or any successor thereof which employs Executive or for which Executive
serves as an officer) or of the individual to whom Executive reports( other than
any such neglect or failure occurring after Executive’s issuance of a Notice of
Termination for Good Reason), after a written notice from Cricket is delivered
to Executive describing Executive’s neglect or failure to perform and Executive
is afforded a period of at least thirty (30) days to correct the neglect or
failure to perform and fails to do so within such period; or
               (v) Executive’s gross misconduct affecting or material violation
of any duty of loyalty to Cricket (or any parent or subsidiary of Cricket or any
successor thereof).
     c. Good Reason. For purposes of this Section 2, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances:
               (i)  a material diminution in Executive’s authority, duties or
responsibilities with Cricket (or any parent or subsidiary of Cricket or any
successor thereof), including, without limitation, the continuous assignment to
Executive of any duties materially inconsistent with Executive’s position with
Cricket (or any parent or subsidiary of Cricket or any successor thereof), or a
material negative change in the nature or status of Executive’s responsibilities
or the conditions of Executive’s employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof);
               (ii)  a material diminution in Executive’s annualized cash and
benefits compensation opportunity, which shall include Executive’s base
compensation, Executive’s annual target bonus opportunity and Executive’s
aggregate employee benefits, as in effect on the Effective Date as the same may
be increased from time to time thereafter;
               (iii)  a material change in the geographic location at which
Executive must perform his or her duties (and Cricket and Executive agree that
any involuntary relocation of Cricket’s offices (or the offices of any parent or
subsidiary of Cricket or any successor thereof) at which Executive is
principally employed to a location more than sixty (60) miles from such location
would constitute a material change); or
               (iv)  any other action or inaction that constitutes a material
breach by Cricket (or any parent or subsidiary of Cricket or any successor
thereof) of its obligations to Executive under this Agreement.
Executive’s right to terminate employment with Cricket (or any parent or

3



--------------------------------------------------------------------------------



 



subsidiary of Cricket or any successor thereof) pursuant to this Section 2(c)
shall not be affected by Executive’s incapacity due to physical or mental
illness. Executive’s continued employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof) shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.
Executive must provide written notice to Cricket of the occurrence of any of the
foregoing events or conditions without Executive’s written consent within ninety
(90) days of the initial occurrence of such event or condition. Cricket (or any
parent or subsidiary of Cricket or any successor thereof) shall have a period of
thirty (30) days to cure such event or condition after receipt of written notice
of such event or condition from Executive.
                         d. Involuntary Termination. For purposes of this
Agreement, “Involuntary Termination” shall mean (a) Executive’s Separation from
Service by reason of a termination of employment by the Cricket other than for
Cause, or (b) Executive’s Separation from Service by reason of resignation of
employment with the Cricket for Good Reason. Executive’s Separation from Service
by reason of resignation from employment with the Cricket for Good Reason shall
be treated as involuntary. Executive’s Separation from Service by reason of
resignation from employment with Cricket for Good Reason shall be an
“Involuntary Termination” only if such Separation from Service occurs within one
(1) year following the initial existence of the event or condition constituting
Good Reason. Executive’s Separation from Service by reason of Executive’s death
or disability shall not constitute an Involuntary Termination.
                         e. Separation from Service. For purposes of this
Agreement, “Separation from Service,” with respect to Executive means
Executive’s “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h).
                         g. Date of Termination. For purposes of this Agreement,
“Date of Termination” shall mean the date of Executive’s Separation from
Service.
                         h. General Release. In consideration of, and as a
condition to receiving, the severance benefits to be provided to Executive under
Sections 2(a)(ii) and (iii), Executive shall execute and deliver to the
Companies the “General Release” set forth on Attachment B hereto on or after the
date of the Involuntary Termination and not later than twenty-one (21) days
after the date of the Involuntary Termination (or, in the event that the
Involuntary Termination of Executive is in connection with an exit incentive or
other employment termination program offered to a group or class of employees,
not later than forty-five (45) days after the date of the Involuntary
Termination (or, if later, the date Executive is provided with the information
required in accordance with Section 3(f) of the General Release)). In the event
that Executive fails to execute and deliver to the Companies the General Release
in accordance with this Section 2(f) within fifty-five (55) days following the
Date of Termination, or Executive revokes the General Release in accordance with
the terms thereof, Executive shall not receive the severance benefits set forth
in Sections 2(a)(ii) and (iii).

4



--------------------------------------------------------------------------------



 



                         i. Timing of Severance Payment. Subject to
Section 3(b), the Severance Payment provided for in Section 2(a)(ii) shall be
made not later than the tenth (10th) day following the date on which the General
Release by Executive becomes irrevocable.
     3. Code Section 409A.
                         a. Short-Term Deferral Exemption. This Agreement is not
intended to provide for any deferral of compensation subject to Section 409A of
the Code and, accordingly, the Severance Payment payable under Section 2(a)(ii)
shall be paid not later than the later of: (i) the fifteenth (15th) day of the
third (3rd) month following Executive’s first taxable year in which such
severance benefit is no longer subject to a substantial risk of forfeiture, and
(ii) the fifteenth (15th) day of the third (3rd) month following first taxable
year of the Companies in which such severance benefit is no longer subject to
substantial risk of forfeiture, as determined in accordance with Section 409A of
the Code and any Treasury Regulations and other guidance issued thereunder.
                         b. Delayed Distribution under Section 409A of the Code.
Notwithstanding anything to the contrary in this Agreement, if Executive is a
Specified Employee on the date of Executive’s Involuntary Termination, to the
extent that the payments or benefits under this Agreement are subject to
Section 409A of the Code and the delayed payment or distribution of all or any
portion of such amounts to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, then such portion shall be paid or distributed to
Executive during the thirty (30) day period commencing on the earlier of (a) the
expiration of the six (6)-month period measured from the date of Executive’s
Separation from Service or (b) the date of Executive’s death. Upon the
expiration of the applicable six (6) month period under Section 409A(a)(2)(B)(i)
of the Code, all payments deferred pursuant to this Section 3(b) shall be paid
in a lump sum payment to Executive. Any remaining payments due under the
Agreement shall be paid as otherwise provided herein.
                         c. Transition Relief. As provided in Internal Revenue
Notice 2006-79 and 2007-86, notwithstanding any other provision of this
Agreement, with respect to an election or amendment to change a time and form of
payment under this Agreement made on or after January 1, 2007 and on or before
December 31, 2007, the election or amendment may apply only to amounts that
would not otherwise be payable in 2007 and may not cause an amount to be paid in
2007 that would not otherwise be payable in 2007.
                         d. Definition of Service Provider. For purposes of this
Agreement, “Service Provider” means Executive or any other “service provider,”
as defined in Treasury Regulation Section 1.409A-1(f).
                         e. Definition of Service Recipient. For purposes of
this Agreement, “Service Recipient,” with respect to Executive, means Cricket
and all persons considered part of the “service recipient,” as defined in
Treasury Regulation Section 1.409A-1(g), as determined from time to time. As
provided in Treasury Regulation Section 1.409A-1(g),

5



--------------------------------------------------------------------------------



 



the “Service Recipient” shall mean the person for whom the services are
performed and with respect to whom the legally binding right to compensation
arises, and all persons with whom such person would be considered a single
employer under Section 414(b) or 414(c) of the Code.
                         f. Definition of Specified Employee. For purposes of
this Agreement, “Specified Employee” means a Service Provider who, as of the
date of the Service Provider’s “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h), is a “Key Employee” of the Service Recipient any
stock of which is publicly traded on an established securities market or
otherwise. For purposes of this definition, a Service Provider is a “Key
Employee” if the Service Provider meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the Treasury Regulations thereunder and disregarding Section 416(i)(5) of the
Code) at any time during the Testing Year. If a Service Provider is a “Key
Employee” (as defined above) as of a Specified Employee Identification Date, the
Service Provider shall be treated as “Key Employee” for the entire twelve
(12) month period beginning on the Specified Employee Effective Date. For
purposes of this definition, a Service Provider’s compensation for a Testing
Year shall mean such Service Provider’s compensation, as determined under
Treasury Regulation Section 1.415(c)-2(d)(4), from the Service Recipient for
such Testing Year. The “Specified Employees” shall be determined in accordance
with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(i).
                         g. Definition of Specified Employee Effective Date. For
purposes of this Agreement, “Specified Employee Effective Date” means the first
day of the fourth (4th) month following the Specified Employee Identification
Date. The Specified Employee Effective Date may be changed by Cricket, in its
discretion, in accordance with Treasury Regulation Section 1.409A-1(i)(4).
                         h. Definition of Specified Employee Identification
Date. For purposes of this Agreement, “Specified Employee Identification Date,”
for purposes of Treasury Regulation Section 1.409A-1(i)(3), means December 31.
The “Specified Employee Identification Date” shall apply to all “nonqualified
deferred compensation plans” (as defined in Treasury
Regulation Section 1.409A-1(a)) of the Service Recipient and all affected
Service Providers. The “Specified Employee Identification Date” may be changed
by the Cricket, in its discretion, in accordance with Treasury
Regulation Section 1.409A-1(i)(3).
                         i. Definition of Testing Year. For purposes of this
Agreement, “Testing Year” means the twelve (12) month period ending on the
Specified Employee Identification Date, as determined from time to time.
          4. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and shall be binding upon the Companies and their respective
successors and assigns, including any purchaser of all or substantially all of
their respective assets, and shall be binding upon Executive’s assigns,
executors, administrators, beneficiaries, or their legal representatives. The

6



--------------------------------------------------------------------------------



 



Companies will require any successor (whether direct or indirect, by purchase,
merger or otherwise) to all or substantially all of the business or assets of
the Companies expressly to assume and to agree to perform this Agreement in the
same manner and to the same extent that the Companies would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Companies of their obligations hereunder. The
Companies’ failure to do so shall be considered a material breach of this
Agreement. As used in this Agreement, the “Companies” shall mean the Companies
as hereinbefore defined and any successor to its business and/or assets as
aforesaid.
          5. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the last known mailing address of the respective Party, provided
that all notices to Cricket shall be directed to the attention of the Board of
Directors of Cricket with a copy to the Secretary of Cricket, and all notices to
Leap shall be directed to the attention of the Board of Directors of Leap with a
copy to the Secretary of Leap, or to such other address as any Party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          6. Non-Compete, Confidentiality and Non-Solicitation Covenants. In
consideration of the provisions of Section 2 of this Agreement, and in order to
protect the goodwill of the Companies, Executive hereby agrees to the following
covenants.
                         a. Confidentiality. For the period of three (3) years
commencing on the Date of Termination, Executive shall not, directly or
indirectly, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). Executive agrees that, upon
termination of Executive’s employment with Cricket, all Confidential Information
in Executive’s possession that is in writing or other tangible form (together
with all copies or duplicates thereof, including computer files) shall be
returned to Cricket and shall not be retained by Executive or furnished to any
third party, in any form except as provided herein; provided, however, that
Executive shall not be obligated to treat as confidential, or return to Cricket
copies of any Confidential Information that (i) was publicly known at the time
of disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Companies or any of their respective affiliates by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party. As used in this
Agreement, the term “Confidential Information” means: information disclosed to
Executive or known by Executive as a consequence of or through Executive’s
relationship with Cricket, about the customers, employees, business methods,
technical operations, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of the Companies and their respective affiliates.
                         b. Non-Solicitation. For the period commencing on the
Date of Termination and terminating on the third (3rd) anniversary thereof,
Executive shall not, either on Executive’s own account or jointly with or as a
manager, agent, officer,

7



--------------------------------------------------------------------------------



 



employee, consultant, partner, joint venture, owner or shareholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Companies or any of their respective
affiliates, any of their officers or employees or offer employment to any person
who, on or during the six (6) months immediately preceding the date of such
solicitation or offer, is or was an officer or employee of the Companies or any
of their respective affiliates; provided, however, that a general advertisement
to which an employee of the Companies or any of their respective affiliates,
responds shall in no event be deemed to result in a breach of this Section 6(b).
                         c. Breach of Covenants. In the event that Executive
breaches any of the provisions of this Section 6, or threatens to do so, in
addition to and without limiting or waiving any other remedies available to the
Companies in law or in equity, the Companies shall be entitled to immediate
injunctive relief in any court having the capacity to grant such relief, to
restrain such breach or threatened breach and to enforce this Section 6.
Executive acknowledges that it is impossible to measure in money the damages
that the Companies will sustain in the event that Executive breaches or
threatens to breach this Section 6 and, in the event that the Companies
institute any action or proceeding to enforce this Section 6 seeking injunctive
relief, Executive hereby waives and agrees not to assert or use as a defense a
claim or defense that the Companies have an adequate remedy at law. Also, in
addition to any other remedies available to the Companies in law or in equity,
in the event that Executive breaches the provisions of this Section 6 in any
material respect, Executive shall forfeit Executive’s right to further benefits
under Section 2 and Executive shall be obligated to repay to Cricket the
benefits that Executive has received under Section 2. If a court or arbitrator
shall hold that the duration, scope or area restriction or other provision of
this Section 6 is unreasonable under the circumstances now or then existing, the
Parties hereto agree that the maximum duration, scope or area restriction
reasonable under the circumstances shall be substituted for the stated duration,
scope or area restriction.
          7. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer of Cricket and Leap as may
be specifically designated thereby. No waiver by any Party hereto at any time of
any breach by any other Party hereto of or compliance with, any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any Party which are not expressly set forth in this Agreement. Executive
acknowledges that Executive has consulted with counsel (or has had a reasonable
opportunity to consult with counsel) and is fully aware of Executive’s rights
and obligations under this Agreement. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles. All references to
sections of any federal, state or local law shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law. The Section headings contained in this Agreement are for convenience only,
and shall not affect the interpretation of this Agreement. This Agreement
supersedes the Prior Agreement in

8



--------------------------------------------------------------------------------



 



its entirety, effective as of the date hereof, and the Prior Agreement shall
have no further force and effect.
          8. Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          9. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          10. Venue. Except as set forth in Section 11, the parties expressly
agree that the only proper venue for any action, lawsuit or administrative
proceeding to interpret or enforce this Agreement, relating to this Agreement
and/or arising out of a breach of this Agreement shall be in the City and County
of San Diego, California and the parties, on behalf of themselves and their
officers, directors, principals, managing agents, insurers, attorneys and
personal representatives irrevocably submit to the personal jurisdiction of such
state or federal court or forum in respect of any such action, lawsuit or
proceeding for purposes of service of process, discovery proceedings and trial.
The parties waive any objection that they may now have or hereafter have to
venue in a court or forum in the City and County of San Diego.
          11. Agreement to Arbitrate. Except as set forth in Section 6(c), any
dispute, claim or controversy based on, arising out of or relating to
Executive’s employment or this Agreement shall be settled by final and binding
arbitration in San Diego County, California, before a single neutral arbitrator
in accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association (“AAA”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; provided that Cricket shall pay to Executive all reasonable
arbitration expenses and legal fees incurred by Executive if Executive prevails
in enforcing or obtaining his or her rights or benefits provided by this
Agreement. Such payments shall be made within five (5) days after Executive’s
request for payment accompanied with evidence of fees and expenses incurred as
Cricket may reasonably request. Other costs of the arbitration, including the
cost of any record or transcripts of the arbitration, AAA’s administrative fees,
the fee of the arbitrator, and all other fees and costs, shall be borne by the
Companies. Except as set forth in Section 6(c), this Section 11 is intended to
be the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that neither this Agreement nor the
submission to arbitration shall limit the parties’ right to seek provisional
relief, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Companies expressly waive their right to a jury trial.

9



--------------------------------------------------------------------------------



 



          12. At-Will Employment. Nothing in the foregoing diminishes or alters
Cricket’s policy of at-will employment for all employees, where both Cricket and
Executive may terminate the employment relationship at any time and for any
reason, with or without cause or notice.
          13. Entire Agreement. This Agreement sets forth the entire agreement
of the Parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto.
          IN WITNESS WHEREOF, the Parties have signed their names as of the day
and year first above written.
LEAP WIRELESS INTERNATIONAL, INC.
By:                                                                       
         
Name: S. Douglas Hutcheson
Title: President and Chief Executive Officer
CRICKET COMMUNICATIONS, INC.
By:                                                                       
         
Name: S. Douglas Hutcheson
Title: President and Chief Executive Officer
EXECUTIVE
By:                                                                       
         
Name:                                                                       
    

10



--------------------------------------------------------------------------------



 



ATTACHMENT A
SEVERANCE PAYMENT:
[___] times the sum of (i) Executive’s annual base salary plus (ii) Executive’s
target annual bonus.
COBRA COVERAGE:
Executive shall not be required to pay the premiums associated with Executive’s
COBRA Coverage for [ ] years.
Insert as indicated:
          For CEO: 2.0
          For Other Executive Leadership Team Members: 1.5
          For Other Senior Vice Presidents: 1.0

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
GENERAL RELEASE
          1. General Release of Claims. In consideration of the benefits under
Section 2 of the Amended and Restated Severance Benefits Agreement (the
“Agreement”), effective as of November ___, 2007, by and among Leap Wireless
International, Inc. (“Leap”), Cricket Communications, Inc. (“Cricket”)
(collectively, the “Companies”) and                                         
(“Executive”), Executive does hereby for himself or herself and his or her
spouse, beneficiaries, heirs, successors and assigns, release, acquit and
forever discharge the Companies and their respective stockholders, officers,
directors, managers, employees, representatives, related entities, successors
and assigns, and all persons acting by, through or in concert with them (the
“Releasees”) of and from any and all claims, actions, charges, complaints,
causes of action, rights, demands, debts, damages, or accountings of whatever
nature, except for criminal activity, known or unknown, which Executive may have
against the Releasees based on any actions or events which occurred prior to the
date of this General Release, including, but not limited to, those related to,
or arising from, Executive’s employment with the Companies, or the termination
thereof, any claims under Title VII of the Civil Rights Act of 1964, the Federal
Age Discrimination and Employment Act and the California Fair Employment and
Housing Act, but excluding claims under the Agreement (collectively, “Claims”).
This General Release shall not, however, constitute a waiver of any of
Executive’s rights under the Agreement or under any outstanding stock option
granted to Executive, or under the terms of any employee benefit plan of the
Companies in which Executive is a participant.
          2. Release of Unknown Claims. In addition, Executive expressly waives
all rights under Section 1542 of the Civil Code of the State of California,
which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
          3. Older Worker’s Benefit Protection Act. Executive agrees and
expressly acknowledges that this General Release includes a waiver and release
of all claims which Executive has or may have under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this General Release:
          a. That the Agreement and this General Release are written in a manner
calculated to be understood by Executive.
          b. The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.
          c. The Agreement provides for consideration in addition to anything of
value to which Executive is already entitled.

B-1



--------------------------------------------------------------------------------



 



          d. Executive is advised to consult an attorney before signing this
General Release.
          e. Executive is afforded twenty-one (21) days (or, in the event that
the Involuntary Termination of Executive is in connection with an exit incentive
or other employment termination program, forty-five (45) days) after Executive
is provided with this General Release to decide whether or not to sign this
General Release. If Executive executes this General Release prior to the
expiration of such period, Executive does so voluntarily and after having had
the opportunity to consult with an attorney.
          f. In the event that the Involuntary Termination of Executive’s
employment is in connection with an exit incentive or other employment
termination program, Executive is provided with written information, calculated
to be understood by the average individual eligible to participate, as to:
               (i) any class, unit, or group of individuals covered by such
program, any eligibility factors for such program, and any time limits
applicable to such programs; and
               (ii) the job titles and ages of all individuals eligible or
selected for the program, and the ages of all individuals in the same job
classification or organizational unit who are not eligible or not selected for
the program.
          g. Executive will have the right to revoke this General Release within
seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Executive will not receive the benefits described in Section 2 of the
Agreement.
          h. If Executive wishes to revoke the General Release, Executive shall
deliver written notice stating his or her intent to revoke this General Release
to Cricket’s President on or before the seventh (7th) day after the date hereof.
          4. No Assignment of Claims. Executive represents and warrants to the
Releasees that there has been no assignment or other transfer of any interest in
any Claim which Executive may have against the Releasees, or any of them, and
Executive agrees to indemnify and hold the Releasees harmless from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting any such assignment or transfer of
any rights or Claims under any such assignment or transfer from such party.
          5. No Suits or Actions. Executive agrees that if he or she hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Releasees any of the Claims released hereunder, then
he or she will pay to the Releasees against whom such suit or Claim is asserted,
in addition to any other damages caused thereby, all attorneys’ fees incurred by
such Releasees in defending or otherwise responding to said suit or Claim.

B-2



--------------------------------------------------------------------------------



 



          6. No Admission. Executive further understands and agrees that neither
the payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.

                  EXECUTIVE    
 
           
 
                     
 
           
 
  Date:        
 
           

B-3